UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-2100



In Re:   JOHN LELAND STEIGER,

                                                             Debtor.
---------------------------

JOHN LELAND STEIGER,

                                              Plaintiff - Appellee,

           versus


EDUCATIONAL CREDIT MANAGEMENT CORPORATION,

                                              Defendant - Appellant.



                              No. 05-2107



In Re:   JOHN LELAND STEIGER,

                                                             Debtor.
----------------------------

JOHN LELAND STEIGER,

                                              Plaintiff - Appellant,

           versus


EDUCATIONAL CREDIT MANAGEMENT CORPORATION;
HELP SERVICE GROUP, INCORPORATED,

                                             Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (CA-05-689-CMH; CA-05-690-CMH; BK-04-1286-RGM; AP-
04-13336)


Submitted:   August 31, 2006              Decided:   March 9, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Reversed by unpublished per curiam opinion.


John Leland Steiger, Appellant/Appellee Pro Se. Troy A. Gunderman,
EDUCATIONAL CREDIT MANAGEMENT CORPORATION, St. Paul, Minnesota;
Rand Lewis Gelber, Vienna, Virginia, for Educational Credit
Management Corporation. Thomas Kass Berger, Reston, Virginia, for
HELP Service Group, Incorporated.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

          Educational Credit Management Corp. (“ECMC”) and John

Steiger each appeal from the district court’s order granting a

partial discharge of Steiger’s student loans held by ECMC.      In

light of this court’s opinion in In re Frushour, 433 F.3d 393 (4th

Cir. 2005), decided after the district court’s decision in this

case, we reverse.   Applying Frushour, we find that Steiger has not

met the undue hardship standard for discharge of a student loan

debt pursuant to 11 U.S.C. § 523(a)(8) (2000).   We grant Steiger’s

motion to consolidate appeals No. 05-2100 and No. 05-2107, but deny

his motion to consolidate these two appeals with appeal Nos. 05-

2104 and 05-2106, which were previously dismissed.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          REVERSED




                               - 3 -